PER CURIAM.
We AFFIRM the dismissal of appellant’s petition for writ of mandamus. Of the ancillary issues raised by appellant, only one merits discussion. As appellant contends and appellee concedes, the trial court erred in imposing a lien on appellant’s inmate trust account to recoup court costs and fees incurred with respect to the mandamus proceedings. See Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003); Wagner v. McDonough, 927 So.2d 216 (Fla. 1st *825DCA 2006); Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). Accordingly, the order imposing the hen is REVERSED.
We likewise grant appellant’s motion for review of the trial court’s order of insolvency for purposes of appeal to the extent that we vacate the portion of that order imposing a lien for appellate costs and fees. On remand, the trial court shall direct the reimbursement of any funds collected pursuant to the improper liens.
AFFIRMED in part, REVERSED in part, and REMANDED.
BARFIELD, and ROBERTS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.